NOURSE, J. pro tem.*
Florence Webster, who was respondent in a writ of habeas corpus issued by the Superior Court of the State of California in and for the County of Los Angeles, has appealed from an order of that court which granted to Norbert Fox, hereafter called respondent, a writ of habeas corpus under which Florence Webster, hereafter called the appellant, is compelled to deliver custody of the minor children of the parties to the respondent, petitioner in the habeas corpus matter.
We issued an order to show cause why the writ of supersedeas should not issue. We have examined the records of the proceedings before the superior court which have been submitted to us.  From those records we are convinced that there is no substantial question to be presented upon the appeal and that a writ of supersedeas should not issue.
The order to show cause is discharged and the writ of supersedeas is denied.
Shinn, P. J., and Ford, J., concurred.

 Assigned by Chairman of Judicial Council.